Title: From John Adams to Benjamin Stoddert, 26 September 1799
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy Sept 26th 1799

I return you Mr. Reads letter & the note inclosed in your favor of the 19th From a long intimacy with Mr. Izard, and a knowledge of his worth & from some accquaintance with his son, I assure you that nothing of the kind could give me more pleasure, than the appointment of Ralph Izard, the son of Ralph Izard of S. Carolina to be a midshipman in the Navy. I wish it had been my fortune to have a son or grand son of a suitable age, to be appointed to a similar office in the same day. I shall take you by the hand not long after 10th of October I hope
